Citation Nr: 0909082	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  01-02 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1951 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision.

This appeal was last before the Board of Veterans' Appeals 
(Board) in April 2005, when the benefit sought was denied.  
The Veteran perfected an appeal of this denial to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2007 memorandum decision, the Court vacated the 
Board's April 2005 decision and remanded the matter for 
further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran underwent a VA PTSD examination in October 2000, 
during which he reported that he had been receiving 
psychiatric care from the VA Mental Hygiene Clinic since "at 
least 2 years ago."  However, the RO requested and obtained 
records from this facility from May 1999 to March 2001, 
rather than from at least October 1998 onward.  Therefore, in 
accordance with the Court's memorandum decision, the RO 
should attempt to obtain the Veteran's VA Mental Health 
Hygiene treatment records for the period from October 1998 to 
May 1999, as they may reflect a diagnosis of PTSD.

Additionally, the only service medical record currently 
associated with the Veteran's claims file is his March 1954 
separation physical examination report.  However, the January 
2002 supplemental statement of the case references evidence 
considered when adjudicating the Veteran's claim, including 
service medical records from the Veteran's entire period of 
service.  Therefore, in accordance with the Court's 
memorandum decision, attempts to obtain these service medical 
records should be made, as the RO's reference to them 
indicates their potential availability.  

Finally, in April 2004, the RO sent a VCAA notice letter to 
the Veteran in accordance with the September 2003 Board 
decision remanding the Veteran's claim for further procedural 
development.  However, when explaining the evidence necessary 
to support the Veteran's PTSD service connection claim, the 
RO erroneously referred to the claim as secondary to a 
personal assault or sexual harassment.  Therefore, in 
accordance with the Court's memorandum decision, the RO 
should provide the Veteran with notice that accurately 
explains the evidence necessary to establish service 
connection for his PTSD claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's VA 
Mental Health Hygiene treatment records 
for the period from October 1998 to May 
1999, and those since 2001.

2.  The RO should make further attempts to 
obtain the Veteran's service medical 
records.  Such attempts should be 
documented in the claims file.  If the 
service medical records are not available, 
formal documentation of this fact 
consistent with the provisions of 38 
C.F.R. § 3.159(c)(2) should be associated 
with the claims file.

3.  The RO should provide the veteran with 
legally compliant notice of the 
information and evidence necessary to 
substantiate his claim for service 
connection for PTSD, specifically the 
requirements set forth in 38 C.F.R. § 
3.304(f).  The RO should include in this 
letter all relevant enclosures, including 
a PTSD Questionnaire.

4.  Following completion of the above and 
allowing for an appropriate time for 
response, the RO should readjudicate the 
Veteran's PTSD claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
